Order, Supreme Court, New York County (Ira Gammerman, J.), entered February 10, 2003, which, in an action by a suspended attorney against his former partner for breach of an agreement dissolving their firm, granted defendant partial summary judgment to the extent of limiting plaintiffs compensation for cases open at the time of his suspension to the quantum meruit value of the work he performed prior to his suspension, unanimously affirmed, with costs.
The subject agreement, after transferring all of the firm’s cases and other assets to defendant, provides that the firm’s net profits from open cases are to be divided equally between the parties “in accordance with the law.” The law does not permit a suspended attorney to share in fees earned during the period of his suspension. Thus, with respect to cases that were open at the time of his suspension, plaintiffs share in any fees paid after his suspension is limited to the quantum meruit value of any work he performed prior to his suspension (22 NYCRR 603.13 [b]; see Eisen v Feder, 307 AD2d 817 [2003]). We have considered and rejected plaintiffs other arguments. Concur— Nardelli, J.P., Mazzarelli, Rosenberger, Lerner and Friedman, JJ.